Citation Nr: 0204092	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-20 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

2.  Entitlement to an increased rating for residuals of a 
rotator cuff injury, to include limitation of motion of the 
right arm, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to August 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1997 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The May 1997 rating 
decision confirmed and continued a 30 percent rating for the 
service-connected right rotator cuff injury.  A rating 
decision in March 1998 increased the evaluation to 40 
percent, effective from the date of receipt of the claim, 
March 17, 1997.  The May 1999 rating decision denied service 
connection for hypertension.


FINDINGS OF FACT

1.  Service connection is presently in effect for a rotator 
cuff injury with limitation of motion of the right arm, and 
carpal tunnel syndrome of the right wrist and arm.  

2.  There is no evidence of treatment, complaints nor a 
diagnosis of hypertension during the veteran's active 
military service.

3.  There is no demonstration that hypertension is related to 
service or service-connected disability.

4.  The veteran has had less than 90 days of continuous 
active service.

5.  The veteran is in receipt of the highest schedular 
evaluation assignable for the service-connected residuals of 
a right rotator cuff injury manifested by pain productive of 
limitation of motion of the right arm.

6.  An exceptional disability picture has not been presented 
relative to the service-connected right rotator cuff injury.


CONCLUSIONS OF LAW

1.  Chronic hypertension was not incurred in or aggravated by 
active service, and it is not proximately due to or the 
result of service-connected disability. 38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

2.  An evaluation in excess of 40 percent for residuals of a 
rotator cuff injury, to include limitation of motion of the 
right arm, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Further, during 
the pendency of this appeal, in August 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating the issues on appeal does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In rating decisions and accompanying letters, the veteran was 
notified of the reasons and bases for the VA decisions, and 
provided his appellate rights.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107. Moreover, in statements of the case and a 
supplemental statement of the case, the RO notified the 
veteran of all evidence and regulations pertinent to his 
claims, and informed him of the reasons for which it had 
denied his claim. 

Finally, the VA has assisted the veteran in obtaining and 
fully developing all evidence necessary for the equitable 
disposition of his claims.  The RO has secured service 
medical records, private medical records, and VA treatment 
records and evaluation reports. While it is noted that the 
veteran's representative specifically requested pharmacy 
records from the Shreveport VA Medical Center (VAMC) in the 
September 2001 Travel Board, the RO has exhausted all 
reasonable attempts in this regard, and available pharmacy 
records have been made part of the veteran's file.  

In this regard, a review of the claims file reveals the 
following: in August 1999 the RO requested records from the 
Shreveport VAMC from January 1988 forward; a notation on the 
August 1999 request indicates that the veteran's records were 
transferred to the New Orleans VAMC in June 1995; records 
from New Orleans VAMC are contained within the claims folder; 
a second request for records dated November 1999 was made to 
the Shreveport VAMC; a notation on the November 1999 request 
also indicates that the veteran's records were transferred to 
the New Orleans VAMC in June 1995; a third request dated June 
2000 was made to the Shreveport VAMC; and a July 2000 
response indicates "no records in Shreveport VA" and "no 
records available." Moreover, the claims folder contains 
reports of VA examinations conducted in December 1988 and 
March 1991 at the Shreveport VAMC, as well as reports of 
examination dated February 1998 and September 1999 from the 
New Orleans VAMC. 

Further, the veteran testified was afforded the opportunity 
to provide testimony before a RO hearing officer in June 2000 
and the undersigned Board member in September 2001.

Inasmuch as the VA has notified the veteran of the evidence 
needed to substantiate his claims, and has obtained and fully 
developed all available identified relevant evidence 
necessary for equitable disposition of the claims, there is 
no reasonable possibility that further assistance would aid 
in substantiating the claims, and, therefore, a remand to 
comply with the VCAA would serve no useful purpose.  
38 U.S.C.A. § 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

A veteran must have served ninety days or more in active 
military service in order for a chronic disease, which 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from such service, to be 
presumed to have been incurred in or aggravated by such 
service, notwithstanding there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 1991  Supp. 2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected. 38 C.F.R. § 3.310; see Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. Id.   When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a); Allen at 
446.

Turning to the evidence of record, the claims file contains 
the following pertinent information.  The veteran's DD-214 
reflects that the veteran had 2 months and 10 days of active 
duty service. Service medical records reflect a blood 
pressure reading of 128/74 on enlistment examination in 
September 1987, and are devoid of any evidence of treatment 
for or diagnosis of hypertension during the veteran's period 
of active duty.  In December 1988 the veteran was afforded an 
examination at the Shreveport VAMC in connection with his 
claim for service connection for a rotator cuff injury.  A 
notation indicates that the veteran's pulse was 61, blood 
pressure was 167/91, and respirations were 20.  In addition, 
the veteran's blood pressure was checked at 140/82, 130/80, 
and 134/80.  The examiner noted that the veteran's heart was 
not enlarged, its rate and rhythm were normal and there were 
no murmurs.  The peripheral vessels were normal.  No 
diagnosis regarding hypertension was made.  

Service connection was granted for a right rotator cuff 
lesion by a RO decision in April 1989, and for right carpal 
tunnel syndrome by a May 2001 RO decision.

In March 1991, the veteran was again afforded a VA 
examination at the Shreveport VAMC.  The veteran's blood 
pressure was noted to be 156/92.  A chest x-ray revealed mild 
generalized cardiac enlargement and no congestive or 
infiltrate. The radiologist's impression was mild 
cardiomegalia.  No diagnosis was made regarding hypertension.  
A letter to the veteran dated in March 1991 from the 
Associate Chief of Staff for Ambulatory Care, informed the 
veteran that his blood pressure during his recent VA 
examination was found to be 156/92, which the doctor 
indicated, represented slight elevation.  The veteran was 
urged to discuss the matter with his physician.

VA treatment records from the New Orleans VAMC dated in April 
1995 indicate that the veteran sought treatment for his right 
shoulder.  A blood pressure reading of 160/91 was noted.  
Under past medical history, hypertension was noted.  
Additional records dated in March 1997 contain a notation to 
follow-up with the veteran for hypertension.

In a June 1997 statement, the veteran reports that a VA 
doctor, identified as Dr. Combs, told him that the pain in 
his right shoulder caused his high blood pressure.  The 
veteran also stated that he did not have high blood pressure 
prior to service, but that it began shortly after service.  
He further indicated that he was then prescribed medication 
and had been taking medication for high blood pressure ever 
since.  An additional June 1997 statement from the veteran 
again indicates he was told that his high blood pressure was 
secondary to the pain in his right shoulder.

A letter dated July 1997 from Bruce G. Combs, M.D., a 
physician on the ServCare Staff at the New Orleans VAMC, 
contains the following statement: "[i]t is possible that 
[veteran's] hypertension (for which he has no risk factors 
and which began six months after his shoulder and wrist 
injury) was initiated by if not exacerbated by the pain from 
the injury." 

In February 1998 the veteran was afforded a VA heart and 
hypertension examination.  The examiner indicated that the 
claims file and Dr. Combs' letter had been reviewed.  The 
veteran reported that he had been diagnosed with hypertension 
in either late 1988 or early 1989.  He further reported that 
the only history of heart disease was in 1989 or 1990 when he 
was told on a chest x-ray that he had cardiomegaly.  The 
veteran denied cardiac chest pain or shortness of breath.  
Upon physical examination the veteran was found to be in no 
acute distress.  His heart had a regular rate, no murmurs, 
gallops or rubs, and no displaced PMI.  His blood pressure 
was initially found to be 140/90 sitting.  Repeat sitting 
blood pressure readings during the examination were 110/70 
and 108/70.  His blood pressure while supine was 110/60 and 
130/86 while standing.  His pulse was 94 and regular.  Chest 
x-rays were normal.  The veteran was diagnosed with 
hypertension.  The examiner opined, 

"I am unaware of a relationship between 
a shoulder injury and hypertension.  It 
is true that while somebody has acute 
pain it can temporarily raise their blood 
pressure but I am unaware of this being a 
cause of long term hypertension."

Records from the New Orleans VAMC dated from March 1995 to 
November 1999 note hypertension and identify prescribed 
medication therefor.  An entry dated December 1997 indicates 
that hypertension is controlled and an August 1998 entry 
indicates that blood pressure was well controlled. No 
opinions as to etiology were given. 

In September 1999 the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran reported he 
had not been diagnosed with a heart disease. Upon physical 
examination, the veteran was found to be in no acute 
distress.  Blood pressure was 160/98 sitting, 140/98 supine, 
and 150/98 standing.  The veteran's chest was clear with 
diminished breath sounds.  His heart had a regular rate.  No 
murmurs, gallops or rubs were found.  There was no displaced 
PMI or edema.  His abdomen was obese and nontender.  The 
veteran was diagnosed with hypertension.

The veteran presented testimony before a RO hearing officer 
in June 2000 and before the undersigned in September 2001.  
He testified to the following: he began receiving treatment 
at the VAMC Shreveport within a few months of discharge from 
service, either in November or December 1988; he received 
medication a short time thereafter; he never had high blood 
pressure in service; he has been treated for high blood 
pressure ever since within a few months of discharge from 
service; and he gets treated for high blood pressure at the 
VA.

A list of medications issued between March 1997 and December 
1997 is also contained within the claims folder.  Medications 
include hydrochlorothiazide, benazepril, fosinopril, 
ibuprofen, aspirin, and acetaminophen.

Private medical records from Dr. J. D. S. dated between 
February 1992 and October 1993 contain diagnoses of 
hypertension. The earliest diagnosis of hypertension was 
February 1992.  No opinion as to etiology was given.

The veteran provided and waived RO consideration of an 
excerpt from an article published by the American Heart 
Association entitled "About Blood Pressure, What Causes High 
Blood Pressure?"  The article discusses the causes of high 
blood pressure, how high blood pressure develops, what high 
blood pressure does to the human body, and low blood 
pressure.  The article indicated that in 90 to 95 percent of 
high blood pressure cases, the cause is unknown.  No findings 
specific to the veteran were reported.

In the instant case, the clinical record establishes the 
current existence of a diagnosis of hypertension, and that 
hypertension was initially clinically demonstrated months 
after service, in 1988 as the veteran claimed in his 
September 2001 Travel Board hearing.  However, the option of 
presumptive service connection does not apply in this case as 
the veteran only had 2 months and 10 days of active duty 
service.  The veteran must have served 90 days or more in 
order for the provision for presumptive service connection 
for chronic diseases to apply.  38 U.S.C.A. 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2001). 

As indicated earlier, the veteran's representative in the 
September 2001 Travel Board hearing requested that the 
veteran's pharmacy records from the Shreveport VAMC be 
obtained in order to establish that the veteran was receiving 
high blood pressure medication within one year of discharge 
of service.  As stated in the aforementioned paragraph, it 
has been recognized that a clinical diagnosis of hypertension 
was established within one year of the veteran's discharge 
from service, and that he is not eligible to establish direct 
service connection on a presumptive basis.  Further, any 
additional post-service pharmacy records would not be more 
probative without showing a diagnosis.  

Next, the Board has thoroughly reviewed the medical evidence 
of record and concludes that the preponderance of the 
evidence is also against a finding that service connection is 
warranted for hypertension on a direct non-presumptive basis 
due to service, or that the veteran's hypertension is 
secondary to service-connected disability.  There has been no 
clinical demonstration of elevated blood pressure readings, 
or a diagnosis of hypertension in service, so as to establish 
any continuity of symptomatology since service.  In this 
regard, there also is no competent evidence of record (e.g., 
medical opinion) as to any nexus between the post service 
diagnosis of hypertension and service or a service-connected 
disability.  In this regard, the Board finds that the July 
1997 medical opinion of Dr. Combs is speculative at best, as 
it only sets forth the possibility of an etiological or 
aggravational relationship between current hypertension and a 
service-connected disability.  This is not sufficient to 
place the evidence in equipoise.

The Board notes that the veteran has also provided medical 
treatise evidence in support of his claim, i.e. an excerpt 
from an article published by the American Heart Association.  
However, the principles discussed do not specifically relate 
hypertension to either service-connected disability, nor 
refer specifically to this veteran.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Wallin v. West, 11 Vet. App. 509 (1998).  Further, 
while medical treatise evidence can provide important support 
when combined with an opinion of a medical professional, in 
the instant case, as discussed above, a nexus opinion is not 
of record.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board, in considering the opinion of the February 1998 VA 
examiner, notes that the examiner took a complete history 
from the veteran.  The examiner, in reaching a diagnosis, 
considered the veteran's current complaints, as well as the 
objective results from the physical examination, x-rays and 
laboratory studies.  The examiner further indicated as 
outlined earlier in the decision, that he had considered the 
opinion of the physician on the ServCare Staff at the New 
Orleans VAMC dated in July 1997.   The Board is of the 
opinion that the VA examiner who performed the February 1998 
VA examination made a diagnosis and reached the conclusion 
that the veteran's current hypertension was not due to the 
service connected rotator cuff injury, based on a complete 
and thorough review of the medical evidence of record and 
objective findings.  As such, it is more probative of the 
issue at hand.

With respect to the evidence presented, greater weight is to 
be accorded to the findings of the February 1998 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, and as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  
Hence, the preponderance of the evidence is against the claim 
for service connection, to include as secondary to service-
connected disability.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is not 
for application in this case.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).   In determining the disability evaluation, the VA 
must acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 (2001), which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(2001), which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  The provisions of 38 C.F.R. § 4.10 
(2001) state that, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness of 
the affected part, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

On VA examination in April 1997, the veteran complained of 
pain that is so severe at times that he is unable to use his 
arm, and that his arm becomes numb.  Physical examination 
revealed the veteran had voluntary flexion of the right 
shoulder to about 25 degrees, extension to 10 degrees, 
abduction to 30 degrees, and internal and external rotation 
of zero degrees, each.  There was no atrophy of the arm or 
forearm, and the right forearm measured 3/4 of an inch larger 
than the left.  The examiner commented this would be expected 
of a right-handed person, as was the veteran.  There did not 
appear to be any atrophy of the shoulder itself.  The veteran 
reportedly resisted passive range of motion testing.  X-ray 
examination was reportedly negative.  

VA outpatient treatment records dated in 1997 reflect that 
the veteran was seen on multiple occasions with complaints of 
right shoulder pain. 

A maximum schedular 40 percent evaluation is assignable for 
limitation of motion of the arm of the major extremity to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  The veteran has not been shown to have ankylosis of 
the scapulohumeral articulation so as to warrant a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2001).  As the veteran is in receipt of the highest 
schedular evaluation assignable for the service-connected 
right rotator cuff injury, the preponderance of the evidence 
is against the claim for the award of an increased rating.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised, but may be considered as inferred.  
However, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  In 
this regard, the Board notes that there has been no 
demonstration of functional impairment resulting in marked 
interference with employment, other than that contemplated by 
the currently assigned rating, nor frequent periods of 
hospitalization.  Indeed, the veteran has not been shown to 
require hospitalization treatment of the service-connected 
right shoulder disability since service.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected disability, is denied.

Entitlement to an increased rating for residuals of a rotator 
cuff injury, to include limitation of motion of the right 
arm, is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

